                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CRAIG WOODARD,                                   :
                                                 :
              Petitioner,                        :
                                                 :         CIVIL ACTION
              v.                                 :
                                                 :         NO. 17-5330
BARRY SMITH, et al.,                             :
                                                 :
                                                 :
              Respondents.                       :

                                             ORDER

       AND NOW, this __25th____ day of March, 2019, upon careful and independent

consideration of Petitioner’s Petition for Habeas Corpus (“Petition”) (Doc. 1), Respondents

Response thereto (Doc. 10), Magistrate Judge Thomas J. Rueter’s Report and Recommendation

(“Report and Recommendation”) (Doc. 12), and Petitioner’s Objections thereto (Doc. 16), IT IS

HEREBY ORDERED AND DECREED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. Petitioner’s Petition is DENIED; and

       3. A certificate of appealability is not granted.



                                                     BY THE COURT:

                                                     /s/ Petrese B. Tucker
                                                     ____________________________
                                                     Hon. Petrese B. Tucker, U.S.D.J.
